                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA PROFESSIONAL          :          CIVIL ACTION NO. 1:19-CV-1121
LIABILITY JOINT UNDERWRITING :
ASSOCIATION,                       :          (Chief Judge Conner)
                                   :
                   Plaintiff       :
                                   :
           v.                      :
                                   :
TOM WOLF, in his Official Capacity :
as Governor of the Commonwealth of :
Pennsylvania, et al.,              :
                                   :
                   Defendants      :

                                      ORDER

      AND NOW, this 17th day of July, 2019, upon consideration of the motion

(Doc. 4) for preliminary injunction by the Pennsylvania Professional Liability Joint

Underwriting Association (the “Association”), the parties’ briefs in support of and

in opposition to said motion, and the positions presented during oral argument on

July 12, 2019, and for the reasons stated in the accompanying memorandum, it is

hereby ORDERED that:

      1.     The Association’s motion (Doc. 4) for preliminary injunction is
             DENIED without prejudice.

      2.     Defendants shall respond to the Association’s verified complaint
             (Doc. 1) in accordance with the Federal Rules of Civil Procedure.

      3.     The court will schedule this matter for a case management conference
             by separate order.


                                              /S/ CHRISTOPHER C. CONNER
                                              Christopher C. Conner, Chief Judge
                                              United States District Court
                                              Middle District of Pennsylvania
